Citation Nr: 1114107	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  08-31 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the RO in Detroit, Michigan, which, in relevant part, denied TDIU.  

The Veteran testified before the undersigned at an October 2010 hearing at the RO.  A transcript has been associated with the file.  The record was held open for thirty days following the hearing for submission of additional evidence, but no evidence was received.

The Veteran's October 2008 VA Form 9, Substantive Appeal, raises the issue of "Dental".  It is unclear exactly what dental benefits the Veteran is seeking and there is no indication in the record that a dental claim has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over such a claim, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

TDIU may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran's assigned combined rating is 70 percent, but none of his individual disability ratings exceed 30 percent.  However, under 38 C.F.R. § 4.16(a), disabilities of a common etiology or arising from a single accident may be considered as a single disability for determining eligibility for schedular TDIU.  Id.  The Veteran's shell fragment wounds all arise from a single incident when he was injured during a booby-trap explosion during service.  The combined rating for just those disabilities is 60 percent.  Thus, the Veteran meets the combined rating criterion for consideration of TDIU on a schedular basis.  What remains to be determined is whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

The Veteran underwent his last VA examinations in connection with this claim in November 2009.  During his testimony before the undersigned, the Veteran described more frequent and severe symptoms than those reported in the November 2009 VA examination for the Veteran's posttraumatic stress disorder (PTSD).  The Veteran is entitled to a new VA examination where there is evidence that his PTSD has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (Apr. 7, 1995).  Additionally, the November 2009 examination report for the service-connected disabilities resulting from shell fragment wounds does not contain an opinion regarding the effect of these disabilities on the Veteran's employability.  Hence, a new examination is also necessary to assess the severity of these disabilities and the effect of these disabilities and PTSD on the Veteran's ability to secure or follow substantially gainful employment.

The Veteran testified that he has been receiving psychiatric treatment from VA on an ongoing basis.  The records on file reflect treatment only through February 2007 and do not show this ongoing treatment.  To correctly assess the Veteran's current disability, all records of treatment from February 2007 to the present must be considered.  Therefore, those records must be obtained for the file.




Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records for treatment concerning his service-connected shell fragment wounds and PTSD from February 2007 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected shell fragment wounds and PTSD disabilities.  Sufficient evaluations should be scheduled to evaluate the Veteran's physical and psychiatric symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner(s) must explain the rationale for all opinions given. 

The examiner(s) should identify the limitation of activity imposed by the Veteran's service-connected shell fragment wound disabilities with a full description of the effect of the disabilities upon his ordinary activities.  The examiner(s) should fully describe any weakened movement, excess fatigability, and incoordination present.  

The examiner should also provide an opinion as to whether the Veteran's service-connected disabilities individually or together render him substantially unable to obtain or retain gainful employment.

If the examiner(s) cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why such opinion cannot be made without resorting to speculation.

3.  Then, readjudicate the claim for TDIU on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


